DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          SHANE MCKENNEY,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-2883

                               [June 9, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Richard Oftedal, Judge;
L.T. Case No. 502008CF010497AXXXMB.

   Shane McKenney, Blountstown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., MAY and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.